Citation Nr: 0025405	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-09 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1970 to February 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This case was previously before the Board in February 2000, 
but was remanded to the RO.  The issues of entitlement to 
service connection for chronic sinusitis, a chronic left 
ankle disorder, a fungus condition of the left foot, 
degenerative arthritis of the wrists, degenerative arthritis 
of the fingers of both hands, and degenerative arthritis of 
the elbows, and entitlement to an evaluation in excess of 10 
percent for degenerative changes at T1 to C3 with a history 
of trauma, were listed on the first page of the Board remand.  

The February 2000 remand noted that while the issues of 
entitlement to service connection for chronic sinusitis, a 
chronic left ankle disorder, and a fungus condition of the 
left foot, and entitlement to an evaluation in excess of 10 
percent for degenerative changes at T1 to C3 with a history 
of trauma were included in the May 1998 Statement of the 
Case, the only VA Form 9, Appeal to Board of Veterans' 
Appeals, that had been submitted by the veteran was received 
in July 1998, but did not address these issues.  Therefore, 
the veteran had not submitted a Substantive Appeal regarding 
these issues, and as the time for appeal had passed, they 
were now final.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 20.302(b) (1999).  However, these issues were 
remanded to the RO in order to inform the veteran of his 
failure to timely perfect his appeal, to issue a Statement of 
the Case regarding the timeliness issue, and to afford the 
veteran an opportunity to present evidence and argument on 
the jurisdictional issue.  The remand notified the veteran 
that a timely substantive appeal must be received for these 
issues, and without the appeal the Board would not have 
jurisdiction. 

The February 2000 remand further noted that the veteran had 
raised the issues of entitlement to service connection for 
degenerative joint disease of the wrists, fingers of both 
hands, and elbows for the first time in his March 1998 Notice 
of Disagreement for the denial of service connection for his 
claimed low back disability.  The Board found that these 
issues had been denied in an April 1998 rating decision, and 
that the July 1998 VA Form 9 constituted a Notice of 
Disagreement for these issues.  Therefore, the Board further 
found that the issues of entitlement to service connection 
for degenerative joint disease of the wrists, degenerative 
joint disease of the fingers of both hands, and degenerative 
joint disease of the elbows should be remanded so that a 
Statement of the Case could be issued.  The veteran was 
notified that unless a timely substantive appeal was filed to 
perfect these issues, the Board would not have jurisdiction.  

The record shows that the veteran was issued a Statement of 
the Case in March 2000 for the issues of the timeliness of 
the appeal of entitlement to service connection for chronic 
sinusitis, a chronic left ankle disorder, and a fungus 
condition of the left foot, and entitlement to an evaluation 
in excess of 10 percent for degenerative changes at T1 to C3 
with a history of trauma.  The March 2000 Statement of the 
Case also included the issues of entitlement to service 
connection for degenerative joint disease of the wrists, 
degenerative joint disease of the fingers of both hands, and 
degenerative joint disease of the elbows.  The cover letter 
noted that a VA Form 9 was inclosed, and that the veteran 
should follow the instructions that came with that form very 
carefully because they would tell him what he needed to do 
and how much time he had to do it if he wished to continue 
his appeal.  This was mailed to the address provided by the 
veteran in a telephone conversation noted by a Report of 
Contact one week previously.  The record also indicates that 
a copy of the February 2000 remand was provided to the 
veteran.  

A review of the record indicates that the veteran has not 
submitted an additional VA Form 9 or otherwise responded to 
the March 2000 Statement of the Case.  Therefore, as more 
than 60 days has passed since the issuance of this Statement 
of the Case, and as a timely Substantive Appeal has not been 
received, the Board does not have jurisdiction over the 
issues of entitlement to service connection for chronic 
sinusitis, a chronic left ankle disorder, a fungus condition 
of the left foot, degenerative arthritis of the wrists, 
degenerative arthritis of the fingers of both hands, and 
degenerative arthritis of the elbows, and entitlement to an 
evaluation in excess of 10 percent for degenerative changes 
at T1 to C3 with a history of trauma, and they will not be 
considered as part of the present appeal.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (1999).  


FINDINGS OF FACT

1.  The lumbar strains for which the veteran was treated 
during active service were acute and transitory, and resolved 
without permanent residual disability.  

2.  The December 1996 VA examination was negative for 
disability involving the lumbar spine, and an X-ray study 
obtained at that time showed a normal spine.  

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a low back disability is 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed a chronic low back 
disability as a result of active service.  He notes that he 
was treated for low back pain and spasms on several occasions 
during active service.  The veteran states that he continues 
to experience intermittent pain and spasms of the low back.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  (West 1991).  If 
arthritis becomes manifest to a degree of 10 percent within 
one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met, and 
VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Initially, the Board notes that service connection has been 
established for degenerative changes of T1 to C3, history of 
trauma, formerly evaluated as cervical back pain. 

A review of the service medical records reveals that the 
veteran was treated for complaints of low back pain in May 
1978.  This was possibly related to an old pilonidal cyst.  
An X-ray study of the lumbosacral spine was obtained in May 
1978.  Some anterior wedging of T11 through L1 was noted, 
without evidence of disc space narrowing, spondylolisthesis, 
spondylosis, or other abnormality. 

July 1979 service medical records indicate that the veteran 
was seen for complaints of low back pain.  On examination, 
there was moderate spasm of the lower lumbar paraspinal 
muscles.  There was no radiation of pain with flexion or 
extension of the spine.  The assessment was lumbar strain.  
Follow up records from July 1979 indicate that the veteran 
was asymptomatic.  The assessment was resolved low back 
strain.  

Service medical records from November 1986 show that the 
veteran had been playing tennis the previous day, when he 
experienced a sudden onset of low back pain with turning 
motion.  On examination, the forward range of motion was 
reduced, and there was tenderness over the L4 to L5 area.  
The neurological evaluation was intact.  The assessment was 
lumbar myositis.  Additional November 1986 records indicate 
that the veteran was seen for follow up treatment for his 
back strain.  He felt well, with good range of motion.  The 
assessment was that the back strain was resolved.  

Service medical records dated August 27, 1990, show that the 
veteran was seen for complaints of low back pain, and severe 
muscle pain.  On examination, there was palpable pain at the 
lumbar region, and severe spasm with extension.  The 
assessment was lumbar strain.  An X-ray study of the lumbar 
spine was obtained on August 27, 1990.  There was slight 
degenerative anterior lipping of the bodies of L1 and L2, and 
a Schmorl's node formation at L3.  There was also some 
narrowing of the L5 to S1 intervertebral disc space.  
Scoliosis of a slight degree with its convexity to the 
veteran's left was noted.  The impression was minimal 
degenerative changes as described.  There was evidence of 
possible intervertebral disc degenerative changes at L5 to 
S1, and the scoliosis suggested some degree of spasms of the 
paravertebral muscles.  

Physical therapy service medical records dated August 29, 
1990, show that the veteran complained of low back pain and 
mid-back pain for the past two weeks.  On examination, the 
veteran had slight decrease in the lumbar lordosis, and there 
was slight tenderness in the sacral area.  Records from 
August 31, 1990, show that the veteran felt better, but that 
he wanted to continue with treatment.  

Further review of the service medical records reflects that 
the veteran was afforded a periodic examination on August 31, 
1990.  His spine was said to be normal, although an eight 
inch surgical scar was noted over the lower sacrum.  The 
lumbar strain on August 27 was noted, but this was reported 
to have been treated with bedrest and valium, and to have 
resolved.  The veteran denied a history of recurrent back 
pain on a Report of Medical History obtained at this time.  

Physical therapy service medical records from September 4, 
1990, show that the veteran felt better, and wanted to 
discontinue treatment for his back.  

Additional service medical records show that the veteran 
underwent an additional periodic examination in October 1990.  
The spine was normal.  The history of the August 1990 lumbar 
strain was noted, but was said to have resolved with no 
symptoms.  The veteran was afforded a periodic examination in 
July 1992.  The spine was said to be abnormal.  The examiner 
noted that this referred to the 
Eight-inch scar over the lower sacrum.  The veteran's spine 
was normal at a periodic examination conducted in September 
1993.  

The postservice medical records include the report of a VA 
general medical examination conducted in December 1996.  The 
veteran was noted to have a history of lumbar spine pain.  
Lumbar spine pain was not included among his present 
complaints.  On examination, the lumbar spine had full range 
of motion for forward flexion and backward extension.  He 
also had a good range of motion on left and right lateral 
bending, as well as with twisting motion.  An X-ray study of 
the lumbar spine obtained at this time indicates that the 
vertebral bodies and intervertebral disc spaces were normal, 
with an impression of a normal spine.  The diagnoses included 
history of cervical and lumbar back pain, status post 
treatment with multiple anti-inflammatory agents without 
relief.  A pending nerve study would evaluate possible nerve 
impingement.  

The veteran was afforded an electromyography in December 
1996.  This study was negative for definite evidence of 
disability of the low back.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a low back disability.  The service medical 
records indicate that the veteran was treated for lumbar 
strains in July 1979, November 1986, and August 1990.  The 
records specifically note that the strain resolved on each 
occasion, and subsequent periodic examinations noted only a 
scar over the sacral area.  Therefore, the evidence indicates 
that these episodes were acute and transitory, and resolved 
on each occasion without permanent disability.  The only 
postservice medical evidence submitted in support of the 
veteran's claim is the December 1996 VA examination report.  
While this report noted the history of lumbar spine pain, 
there were no current complaints of lumbar pain.  The 
examination found that the veteran had full range of motion 
of the lumbar spine, and pain was not indicated.  In 
addition, while the Board notes that an August 1990 X-ray 
study of the lumbar spine suggested minimal degenerative 
changes, the December 1996 VA X-ray study was normal.  In 
order for a claim for service connection to be well grounded, 
the veteran must submit evidence of a current disability.  
The December 1996 VA examination notes lumbar pain by history 
only, and is negative for any current findings concerning the 
lumbar spine.  Therefore, as the veteran has not submitted 
any evidence to establish the current existence of a chronic 
low back disability, his claim is not well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Caluza v. 
Brown, 7 Vet. App. 498 (1995); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
this service connection claim.  See McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  In this regard, the Board notes in his VA Form 9 
received in July 1998, the veteran raised the issue of 
adequacy of the VA examination undertaken in December 1996.  
However, the Court has held that absent the submission and 
establishment of a well-grounded claim, VA cannot undertake 
to assist in developing facts pertinent to a claim.  Morton 
v. West, 12 Vet. App. 477, 486 (1999).  

ORDER

Entitlement to service connection for a low back disability 
is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



